 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. Brandt Company,Inc. and International Brother-hood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,Local Union No.47. Case 16-CA-5011June 29, 1973DECISION AND ORDERBY CHAIRMANMILLER ANDMEMBERS FANNINGAND PENELLOUpon a charge filed on December 14, 1972, byInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, LocalUnion No. 47, herein called the Union, and dulyserved on A. Brandt Company, Inc., herein called theRespondent, the General Counsel of the National La-bor Relations Board, by the Regional Director forRegion 16, issued a complaint on January 19, 1973,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the Nation-al Labor Relations Act, as amended. Copies of thecharge, complaint, and notice of hearing before anAdministrative Law Judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on September 29,1972, following a Board election in Case 16-RC-5850the Union was duly certified as the exclusive collec-tive-bargaining representative of Respondent's em-ployees in the unit found appropriate; I and that,commencingon or about January 9, 1973, and at alltimes thereafter, Respondent has refused, and contin-ues to date to refuse, to bargain collectively with theUnion as the exclusive bargaining representative, al-though the Union has requested and is requesting itto do so. On January 25, 1973, Respondent filed itsanswer to the complaint admitting in part, and deny-ing inpart, the allegations in the complaint.On February 5, 1973, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on February 13,1973, the Respondent filed a Response in OppositiontoMotion for Summary Judgment. On February 14,1973, the Board issued an order transferring the pro-ceeding to the Board and a Notice To Show CauseiOfficial notice is takenof the recordin the representation proceeding.Case 16-RC-5850,as the term "record" is defined in Secs 102 68 and 102.69(f) of the Board's Rules and Regulations,Series 8, as amended SeeLTVElectrosystems, Inc,166 NLRB 938 enfd. 388 F.2d 683 (C.A. 4, 1968),GoldenAge BeverageCo,167 NLRB 151, enfd 415 F 2d 26 (C A 5, 1969);IntertypeCo. v. Penello,269 F.Supp 573 (D C Va, 1967),Follett Corp,NLRB 378,enfd397 F 2d 91 (C.A 7, 1968);Sec 9(d) of the NLRAwhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondent did notfile a response to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response oppos-ing Motion for Summary Judgment, the Respondentcontends that the Board erred in certifying the Unionin Case 16-RC-5850. It argues that it not only hadraised a reasonable question concerning fraud on theBoard's processes prior to the election, but, that it alsohad been deprived of due process in not being able tolitigate at a hearing the representation case issues. TheGeneral Counsel contends that the Respondent is at-tempting to relitigate issues which had been litigatedand determined in the representation case. We agreewith the General Counsel.Our review of the record in Case 16-RC-5850 re-flects that, after he issued his Decision and Directionof Election of January 31, 1972, the Regional Directorwas requested by the Respondent to investigate al-leged collusion and fraud between the Union and therepresentation case petitioner. As set forth in his Sup-plemental Decision and Order of March 2, 1972, theRegionalDirector'sadministrative investigationshowed,inter alia,that the petitioner had requestedwithdrawal from the ballot while the Union sought tobecome a cross-petitioner. Accordingly, satisfied thatthere was no collusion or fraud between the Unionand the petitioner and that the Union's showing ofinterest was substantial and timely, the Regional Di-rector granted the petitioner's withdrawal request, ac-cepted the Union as a cross-petitioner, directed thattheelectionbeconducted,anddeniedtheRespondent's motions to dismiss the petition. TheRespondent's request for review of the RegionalDirector's Supplemental Decision and Order was de-nied by the Board on March 13, 1972, as raising nosubstantial issues warranting review.In the election held on March 14, 1972, the Unionsecured a majority of the valid votes counted pluschallenged ballots. The Respondent thereafter timelyfiled three objections to conduct affecting the resultsof the election. On April 21, 1972, the Regional Direc-tor issued a Second Supplemental Decision and Orderin which, after bypassing Objections 1 and 2, he setaside the election and, on the basis of Objection 3,22This objection alleged that the Union intertered with the election by204 NLRB No. 78 A. BRANDT COMPANY, INC.637directed the holding of a second election. On May 19,1972, the Board granted the Union's request for re-view of the Regional Director's ruling sustaining Ob-jection 3, but deferred review thereon until after thedisposition of Objections 1 and 2 which, upon theRespondent's request for review, were remanded tothe Regional Director for his investigation and rulingthereon.On June 15, 1972, the Regional Director issued hisThird Supplemental Decision in which he overruledObjections 1 and 2.3 Thereafter, the Respondent filedwith the Board a timely request for review thereof onthe ground that the Regional Director had departedfrom precedent.On September 29, 1972, the Board issued its Deci-sion on Review and Certification of Representative(199 NLRB No. 55) in which it concluded that theRespondent's request for review of the RegionalDirector's overruling Objections 1 and 2 raised nosubstantial issues warranting review and that the dis-puted propaganda alleged in Objection 3 did not im-pairthevoters'freechoice in the election.Accordingly, the Board overruled the objections andcertified the Union.4It thus appears that the Respondent's contentionsand arguments in support thereof are the same asthose advanced by it in the underlying representationcase and have been previously considered and de-termined by the Board.It is well settled that in the absence of newly discov-ered or previously unavailable evidence or special cir-cumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in aprior representation proceeding.'All issues raised by the Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discoveredor previously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that the Respondent has not raised any issuereproducing and publishing the Regional Director's Supplemental Decisionand Order with untruthful notations thereon, therebycreating the impressionthat the Board favored and supportedthe Union.IObjection I generally dealt with the Regional Director's acceptance ofthe Union as a cross-petitioner despite allegations of fraud and collusionwhereby the original petitioner assisted the Union in securing its showing ofinterest.Objection 2 dealt with the Union's injection of racial appeals duringthe election campaign.Although joining his colleagues in overruling Objections I and 3,Chair-man Miller dissented from denial of reviewof Objection2 and, therefore,dissented from the certification of the Union.5SeePittsburghPlate Glass Co. v N L RB, 313 U S. 146, 162 (1941);Rulesand Regulations of the Board,Secs102.67(f) and 102.69(c).which is properly litigable in this unfair labor practiceproceeding.6 We shall, accordingly, grant the Motionfor Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a Delaware corporation with itsprincipal office in Fort Worth, Texas, is engaged inthe business of manufacturing furniture and woodproducts. During the past 12 months, a representativeperiod, the Respondent, in the course and conduct ofits business operations, purchased goods and materi-als from points outside the State of Texas valued inexcess of $50,000, which it caused to be shipped di-rectly to its operations in Texas. During the sameperiod, Respondent sold goods produced in Texas topurchasers outside of Texas valued in excess of$50,000.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein.11.THE LABOR ORGANIZATION INVOLVEDInternationalBrotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, LocalUnion No. 47, is a labor organization within themeaning ofSection 2(5) of the Act.IIIUNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unitThe following employees of the Respondent consti-tute a unitappropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All production and maintenance employees,including inventory clerks and local truckdriversemployed by the Respondent at its Fort Worth6In its response in opposition to Motion for Summary Judgment, theRespondent alleges thatthe policy,practice,and procedure of the Board inrepresentation cases fail to provide interested parties the opportunity tolitigate issues at a hearing so as to obtain due process Accordingly, it urgesthe Board to reexamine and changeits policywith respect to litigation ofissues in representation cases so that it would be able to litigate at an evidenti-ary hearing the representation issues raisedby itherein.We find no mentin the Respondent's positionOur litigation policies, practices,and proce-dures in representation cases have long been established and judicially ap-proved,N L R B v. Golden AgeBeverageCo,415 F.2d 26,32 (C.A 5, 1969) 638DECISIONS OFNATIONALLABOR RELATIONS BOARDplant exclusive of office clerical employees, over-the-road drivers, firemen, watchmen, sales em-ployees, draftsmen, and all supervisors as definedin the Act.2.The certificationOn March 14, 1972, a majorityof the employees ofRespondent in said unit in a secret ballot electionconducted under the supervisionof theRegional Di-rector for Region 16 designatedthe Unionas theirrepresentative for the purpose of collective bargainingwith the Respondent.The Unionwas certified as thecollective-bargaining representative of the employeesin said unit on September29, 1972,and the Unioncontinues to be such exclusive representative withinthe meaning of Section9(a) of the Act.B. The Request To Bargain andRespondent's RefusalCommencing on or about October 2, 1972, and atall times thereafter, the Union has requested the Re-spondent to bargain collectively with it as the exclu-sive collective-bargaining representative of all theemployees in the above-described unit. Commencingon or about January 9, 1973, and continuing at alltimes thereafter to date, the Respondent has refused,and continues to refuse, to recognize and bargain withthe Union as the exclusive representative for collec-tive bargaining of all employees in said unit.Accordingly, we find that the Respondent has,since January 9, 1973, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor practic-es within the meaning of Section 8(a)(5) and (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operationsdescribed in Section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shall orderthat it cease and desist therefrom, and, upon request,bargain collectively with the Union as the exclusiverepresentative of all employees in the appropriateunit, and, if an understanding is reached, embodysuch understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their select-ed bargaining agent for the period provided by law,we shall construe the initial period of certification asbeginning on the date Respondent commences to bar-gain in good faith with the Union as the recognizedbargaining representative in the appropriate unit. SeeMar-Jac Poultry Company, Inc.,136 NLRB 785;Com-merce Company d/b/a Lamar Hotel,140 NLRB 226,229, enfd. 328 F.2d 600 (C.A. 5, 1964), cert. denied 379U.S. 817 (1964);Burnett Construction Company,149NLRB 1419, 1421, enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.A. Brandt Company, Inc., is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, LocalUnion No. 47, is a labor organization within themeaning of Section 2(5) of the Act.3.All production and maintenance employees, in-cluding inventory clerks and local truckdrivers em-ployed by the Respondent at its Fort Worth plant, butexcluding office clerical employees, over-the-roaddrivers, firemen, watchmen, sales employees drafts-men, and all supervisors as defined in the Act consti-tute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct.4.Since September 29, 1972, the above-named la-bor organization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5.By refusing on or about January 9, 1973, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Respon-dent in the appropriate unit, Respondent has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employees A. BRANDT COMPANY, INC.in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tionsBoard hereby orders that Respondent, A.Brandt Company, Inc., its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and condi-tions of employment with International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Help-ers of America, Local Union No. 47, as the exclusivebargaining representative of its employees in the fol-lowing appropriate unit:All production and maintenance employees,including inventory clerks and local truckdriversemployed by the Respondent at its Fort Worthplant, but excluding office clerical employees,over-the-road drivers, firemen, watchmen, salesemployees, draftsmen, and all supervisors as de-fined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Fort Worth, Texas, plant copies ofthe attached notice marked "Appendix."' Copies ofsaid notice, on forms provided by the Regional Direc-tor for Region 16, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for Region 16 in639writing, within 20 days from the date of this Order,what steps have been taken to comply herewith.CHAIRMAN MILLER, dissenting:Idissented from the certification of the Union inthe Board's Decision on Review and Certification ofRepresentative because I disagreed with the refusal toreview Objection 2, involving the injection of racialappeals during the election campaign. I thereforewould deny the General Counsel's Motion for Sum-mary Judgment.7In the event that thisOrder is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board"shall read"Posted Pursuant to a Judgmentof theUnited States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively con-cerning rates of pay, wages, hours, and otherterms and conditions of employment with Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, LocalUnion No. 47, as the exclusive representative ofthe employees in the bargaining unit describedbelow.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative ofall employees in the bargaining unit describedbelow, with respect to rates of pay, wages, hours,and other terms and conditions of employment,and, if an understanding is reached, embodysuch understanding in a signed agreement. Thebargaining unit is:All production and maintenance employees,including inventory clerks and local truckdriv-ers employed by the Employer at its FortWorth plant, but excluding office clerical em-ployees, over-the-road drivers, firemen, watch-men, sales employers, draftsmen, and all su-pervisors as defined in the Act.A. BRANDT COMPANY, INC. 640DECISIONS OF NATIONAL LABOR RELATIONS BOARD(Employer)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,DatedBydefaced,or covered by any other material.(Representative)(Title)Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Federal Office Building, Room 8-This is an official notice and must not be defacedA-24, 819 Taylor Street, Fort Worth, Texas 76102,by anyone.Telephone 817-332-2921.